DETAILED ACTION

Examiner Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Yuan-Te Fu on 03/18/2022. An email with proposed amendment was received later, which is attached hereto.

Amendments to the Claims
Please amend the claims dated 12/28/2021, according to the attached PDF document AmendmentsToClaims.pdf

Response to Remarks/Arguments

Claim interpretation under 35 USC § 112 (f) and resultant rejection made under 112 (b) have been withdrawn in view of amendments to the claims.
Rejection made under 112 (b) have been withdrawn in view of claims amendment
Applicant’s arguments with respect to claim 1 “Takayama fails to disclose returning a response message corresponding to a task assignment request that is used to instruct a client device to send a transcoding task to the target transcoding device to the client device” was found to be persuasive

Re: Prior art rejection of claims 1 
Applicant argued in substance that Su fails to disclose determining a current load value of transcoding device according to target requirement information of at least one transcoding task in the first transcoding device and device performance of the first transcoding device; and determining a target transcoding device whose current load value is less than a first threshold according to current load value of the transcoding device

Examiner respectfully disagrees and argues that Su teaches this limitation, in para 24 discloses estimated transcoding time and   for the transcoding device [(para 24)] , which is related to multimedia features [(para 24)]  such as target resolution, [(para 25)] and current work of the transcoder [(para 27)] . Therefore Su teaches determining a current load value of transcoding device according to target requirement information of at least one transcoding task in the first transcoding device and device performance of the first transcoding device; and determining a target transcoding device whose current load value is less than a first threshold according to current load value of the transcoding device.

Therefore applicant’s arguments in this regard was not persuasive


Allowable Subject Matter
Claims 1-9, 11-16, 18-19 & 22 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426